           Case 1:18-cv-03155-KPF Document 62 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 BRADY TUCKER, RYAN HILTON, AND
 STANTON SMITH, Individually and on Behalf of
 All Others Similarly Situated,
                                                                  Case No. 1:18-cv-03155-KPF
                                    Plaintiffs,
                  -against-

 CHASE BANK USA, N.A.,

                                     Defendant.
 -------------------------------------------------------------X




                       DECLARATION OF PRASHANT SINGH
              IN SUPPORT OF SETTLEMENT AGREEMENT AND RELEASE
            Case 1:18-cv-03155-KPF Document 62 Filed 05/26/20 Page 2 of 2



       I, Prashant Singh, hereby declare as follows:

       1.       I am employed as Executive Director of Pricing Processes, Strategy, Competitive

Intelligence and Customer Experience at JPMorgan Chase Bank, N.A., formerly known as Chase

Bank USA, N.A. (“Chase”). I have held this position since February 2015. I am authorized to

make this declaration on Chase’s behalf in support of settlement of the above-captioned matter.

If called, I could and would testify competently to the facts set forth in this declaration.

       2.       In my capacity as Executive Director for Pricing Processes at Chase, I have

personal knowledge of Chase’s procedures for maintaining certain business records kept in the

course of Chase’s regularly conducted activities, including but not limited to records regarding

cash-advance fees assessed on Chase credit card accounts.

       3.       Using cash-advance fee assessment data collected at my direction, I estimate that

between April 10, 2015 and the date of this declaration, Chase credit card account holders were

assessed $2,567,252 in cash-advance fees, after netting for reversals, in connection with credit

card transactions with merchants that Chase has identified as potential cryptocurrency merchants.



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.




Dated: May 21, 2020
       Wilmington, Delaware                            Prashant Singh




                                                  2
